The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the amendment filed August 10, 2021.  Claims 1-12 are pending and examined.  This action is Final.
Response to Arguments
Applicant’s arguments were considered and were not persuasive or are moot due to new grounds of rejection necessitated by applicant’s amendment.
The invention being claimed is a lot of data analysis that yields a recommendation that is displayed to the user.  This is very much like examples 45 and 46 from the 101 Eligibility without more of an application of the analysis such as placing trade orders or at least filling in trade orders for a user to send in it fails 101.  (www.uspto.gov/patents /laws/examination-policy/subject-matter-eligibility.  Can also be found by googling “uspto 101 examples 43-46”)
It is complicated analysis but that is still mathematical calculations Enfish actually improved the computer functionality and McRO actually made the cartoons lips move as expected.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 

When considering subject matter eligibility under 35 U.S.C. 101, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  If the claims do fall within one of the four statutory categories, it must then be determined whether the claims are directed to a judicial exception to patentability (e.g., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claims are a patent-eligible application of the exception.  If an abstract idea is present in the claims, any element or combination of elements in the claims must be sufficient to ensure that the claims amount to significantly more than the abstract idea itself.  Non-exhaustive examples of abstract ideas include:  fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulae.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).  
Under the step 1 analysis for the Eligibility Guidance, it is determined that the instant claims are directed to a patent eligible category of a manufacture (claims 1-12).
Regarding Step 2A, Prong 1, the claims recite an abstract idea of “obtaining a tax-neutral value of the municipal bond by iteratively (1) inputting, into the tax logic interpretation process configured option-adjusted spread valuation engine, an estimated price of the municipal bond, (2) calculating an after-tax value of the municipal bond, which is the sum of the present values of the municipal bonds coupons, principal and 
Regarding Step 2A, Prong 2, the elements that were outside the abstract ideas were the receiving the various data required for the calculations and displaying the calculated optimal management.  As for receiving data See MPEP § 2106.05 (g).  Such data gathering is a classic example of insignificant extra-solution activity.  See, e.g. In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc).  Displaying data is similar to the printing or downloading of menus described in Ameranth. That was cited in See MPEP § 2106.05 (g).  Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.

Regarding Step 2B, looking whether a the claim “adds a specific limitation” beyond the judicial exception that is not “well-understood, routine, conventional activity in the field.”  Guidance, 84 Fed. Reg. at 56.  As discussed above, the only additional element beyond the abstract idea is the use of a generic computing system, data collection, and displaying the results.  Data gathering for use in mathematical calculations does not suffice to render claims statutory subject matter.  See, e.g. In re Richman, 563 F.2d 1026, 1030 (1977).  Furthermore, using generic computer components to perform abstract ideas does not provide the necessary inventive concept.  See Alice, 573 U.S. at 223 (“the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Displaying data is similar to the printing or downloading of menus described in Ameranth. That was cited in See MPEP § 2106.05 (a).  Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.  Such displaying would not be sufficient to render a claim patentable.
Claim 2-12 are rejected under 35 U.S.C. under a similar rationale as claim 1. The additional elements in claims 2-12 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. They merely include additional data analysis steps recited at a high level of generality such that they amount to nothing more than mere instructions to apply the abstract idea (claim 2 “wherein the maximum after-tax value of the municipal bond offering is calculated using an issuer-specific optionless (par) yield curve for discounting and for valuing options at a specified interest 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8105.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/
Primary Examiner, Art Unit 3696